DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4 are pending in the application and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. (IDS: JP2014114713A) hereinafter Yamane and Ijuin et al. (IDS: JP2017190684A) hereinafter Ijuin.
Claim 1:
Yamane discloses a blow-by gas recirculation device for an internal combustion engine that includes an intake passage and a compressor of a turbocharger provided in the intake passage, the blow-by gas recirculation device comprising: [Items 31, 50, 61; Paras. 0006-0015, 056-0091] a blow-by gas passage that is connected to the intake passage at a position on an upstream side of the compressor; [Items 51, 52, 53, 54] an 
Yamane doesn’t explicitly disclose an adsorption/desorption member that is provided in at least one of the blow-by gas passage and the intake passage located between the oil separator and the compressor, and that is configured to adsorb oil contained in a blow-by gas that has passed through the oil separator, and expand a particle diameter of the oil to desorb the oil.
However, Ijuin does disclose an adsorption/desorption member that is provided in at least one of the blow-by gas passage and the intake passage located between the oil separator and the compressor, and that is configured to adsorb oil contained in a blow-by gas that has passed through the oil separator, and expand a particle diameter of the oil to desorb the oil. [Figs. 1, 2; Items 32, 70; Paras. 0018-0027]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yamane with the disclosure of Ijuin to provide an additional adsorption and separation member to the inner peripheral surface to reduce the flow of oil droplets from the blow-by gas.
Claim 2:
Yamane and Ijuin, as shown in the rejection above, discloses all the limitations of claim 1.
	Yamane also discloses wherein the intake passage includes a connection portion to which the blow-by gas passage is connected [Fig. 2, Items 31, 51, 52, 53, 54].
	Yamane doesn’t explicitly disclose the adsorption/desorption member is provided on an inner circumferential surface of the connection portion that is located on a side opposite to a blow-by gas passage side.
	However, Ijuin does disclose the adsorption/desorption member is provided on an inner circumferential surface of the connection portion that is located on a side opposite to a blow-by gas passage side. [Fig. 2, Items 32c, 70]
Claim 3:
Yamane and Ijuin, as shown in the rejection above, discloses all the limitations of claim 1.
Yamane doesn’t explicitly disclose wherein a bent portion is formed on at least one of the intake passage and the blow-by gas passage, and the adsorption/desorption member is provided on an inner circumferential surface on an outer corner side of the bent portion.
	However, Ijuin does disclose wherein a bent portion is formed on at least one of the intake passage and the blow-by gas passage, and [Figs. 1, 2; Item 32] the adsorption/desorption member is provided on an inner circumferential surface on an outer corner side of the bent portion. [Figs. 1, 2; Item 70]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamane and Ijuin as applied to claim 1 above, and further in view of Kobayashi et al. (IDS: JP2016114035A) hereinafter Kobayashi.
Claim 4:
Yamane and Ijuin, as shown in the rejection above, discloses all the limitations of claim 1.
Yamane doesn’t explicitly disclose wherein the adsorption/desorption member is formed of a nonwoven fabric.
However, Kobayashi does disclose wherein the adsorption/desorption member is formed of a nonwoven fabric. [Para. 0022, 0028; Fig. 9]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yamane and Ijuin with the disclosure of Kobayashi to provide a known material for adsorption/desorption of oil in a flow of gas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747